

115 HR 5109 IH: Federal Opioid Response Fairness Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5109IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Ms. Kuster of New Hampshire (for herself, Mr. Jenkins of West Virginia, Mr. McKinley, Ms. Blunt Rochester, Mr. Poliquin, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the 21st Century Cures Act to ensure the equitable distribution of resources to address
			 the opioid epidemic, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Opioid Response Fairness Act of 2018. 2.Equitable distribution of resources to address the opioid epidemic (a)In generalThe second sentence in paragraph (1) of section 1003(c) of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended by striking States with an incidence or prevalence of opioid use disorders that is substantially higher relative to other States. and inserting States—
				
 (A)with a prevalence of opioid use disorders and associated adverse health effects, including neonatal abstinence syndrome, that is substantially higher relative to other States; and
 (B)with a per capita prescription opioid, heroin, or synthetic opioid overdose mortality rate that is substantially higher relative to other States.
					.
 (b)Minimum amount of grantsSection 1003(c) of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended by adding at the end the following new paragraph:
				
 (3)Minimum amount of grantsSubject to the availability of appropriations, the amount of a grant awarded under this subsection shall not be less than $5,000,000..
 (c)Technical amendmentThe first sentence in paragraph (1) of section 1003(c) of the 21st Century Cures Act (Public Law 114–255; 42 U.S.C. 290ee–3 note) is amended by striking in accordance with subparagraph (B) and inserting in accordance with paragraph (2).
 (d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on October 1, 2018. 